DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 9 August 2021 has been entered:
Claim(s) 2 and 6-8 is/are canceled.
Claim(s) 1 and 3-5 is/are amended.
Claim(s) 1 is/are further amended by way of Examiner’s amendment.
Claim(s) 1 and 3-5 is/are pending and considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Christopher D. Ainscough on 11 November 2021.
The application has been amended as follows:
(Claim 1, line 9) “leading radially into the support; and” is amended to

(Claim 1, line 12-13) “removed radially from the transport wheel with the bottom leading radially out of the support.” is amended to
-- removed radially from the transport wheel with the bottom leading radially away from the center of the transport wheel. -- 

Allowable Subject Matter
Claim(s) 1 and 3-5 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claim 1, “an insertion station associated with the transport wheel, in which one of the hose pieces is inserted into the support in the radial direction of the transport wheel to form a pouch with at least one chamber between a head and a bottom of the pouch, with the bottom leading radially towards the center of the transport wheel; and 
a removal station associated with the transport wheel, wherein in the removal station the support is pivoted relative to the alignment in the insertion station such that the pouch is removed radially from the transport wheel with the bottom leading radially away from the center of the transport wheel.”
The closest prior art of record, Spatafora to US 20170240306 A1, discloses an insertion station 70 and a removal station 100 associated with the transport wheel 80 with the supports 83-85 capable of pivoting the pouches 3 (Fig. 2); however, Spatafora does not disclose that the 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731